Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 1 of 19




                   EXHIBIT 14
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 2 of 19
                                                                                                             LOGIN


     / Blog / Threat Insight / Proofpoint Q3 2019 Threat Report — Emotet’s return, RATs reign supreme, and more




Proofpoint Q3 2019 Threat Report — Emotet’s return, RATs
reign supreme, and more

NOVEMBER 07, 2019 | PROOFPOINT THREAT INSIGHT TEAM



Executive Summary
Every day, Proofpoint analyzes more than 5 billion email messages, hundreds of millions of social media
posts, and more than 250 million malware samples as part of the company’s ongoing effort to protect
organizations around the world from advanced and persistent threats.

Proofpoint’s researchers continue to observe and monitor sophisticated threats across email, social media,
and the web, which provides a unique vantage point from which to reveal and analyze the Tactics,
Techniques, and Procedures (TTPs) of today’s cyberattacks.

This report highlights the threats, trends, and key takeaways from Proofpoint’s research organization based
on quarterly observations within its large customer base and the broader threat landscape. It provides
actionable intelligence organizations can use to combat today’s attacks, anticipate emerging threats, and
manage security awareness. Along with research and findings, the report recommends steps organizations
can take to protect their people, data, and brands.


Key Takeaways: Emotet returns while RATs and bankers
ﬁll in the gaps
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 3 of 19
Below are the key takeaways from the third quarter of 2019.

  • Malicious URL messages made up 88% of global combined malicious URL and attachment message
    volume, a slight increase from Q2, but overall in-line with the trend for 2019.
  • Global combined malicious URL and attachment message volume decreased by nearly 40% compared
    to Q2, largely as a result of Emotet’s absence for the first 10 weeks of the quarter.
  • Despite this decrease, overall volumes of banking Trojans and RATs increased by 18% and 55%,
    respectively vs. Q2 volumes
  • Ransomware remained virtually absent as a primary payload in malicious emails, with the exception of
    smaller campaigns generally distributing Troldesh and Sodinokibi.
  • Emotet returned mid-September, with sufficient volume to make it almost 12% of all malicious mail in Q3.
  • Threat actors leveraged the Keitaro Traffic Distribution System (TDS) in both malvertising and URL-
    based email attacks, building on the trend of more complex attack chains and redirections to hide their
    activities and exploit multiple vectors, including exploit kits.
  • Sextortion remained widespread in Q3, with the appearance of malware that could potentially provide
     actual evidence of adult activity for threat actors instead of strictly relying on social engineering and
     related scams.
  • Over 26% of fraudulent domains used SSL certificates, over three times the rate of domains across the
     web.


Overview
Key stat: 15% of malicious payloads were remote access Trojans and 45%
were banking Trojans, up from 6% and 23% in Q2 2019, respectively.
The most notable change in the malware landscape in the second quarter of 2019 was the disappearance of
the Emotet botnet at the end of May. Likewise, the most notable change in Q3 was the return of Emotet in
September with regular, high-volume campaigns that, with only the last two weeks of September in action,
accounted for over 11% of all malicious payloads for the entire quarter. Emotet’s absence for most of the
quarter, however, was largely responsible for a 39% drop in overall message volume from Q2 2019.

At the same time, though, we observed higher levels of web-based threats, generally originating with
malvertising and often leveraging the Keitaro traffic distribution system (TDS). Victims were redirected to
instances of the RIG or Fallout exploit kits (EKs), which in turn dropped a loader and secondary payloads
including banking Trojans, RATs, and more.

The relative volumes of messages with malicious attachments vs. URLs remained largely unchanged from
Q2 to Q3, with the trend towards URL-based malware distribution continuing. Overall, URL volumes rose to
almost 88% of total malicious messages (an increase of two percentage points vs. Q2), demonstrating an
apparent continued response to our increasing exposure to cloud-based sharing and documentation in
business environments. Infection chains associated with these URLs are also increasingly complex, with
URL-based threats providing new opportunities for actors to conceal threats under layers of redirection.


Malware by the numbers
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 4 of 19
Key Stat: URL-based malicious messages comprised 88% of overall
malicious message volumes in Q3
With the exception of spikes in attachment-based malicious emails in June and September, Figures 1 and 2
show the ongoing dominance of URL-based email threats, both in Q3 and quarter-over-quarter. As noted,
URL-based malicious messages comprised 88% of overall malicious message volumes in Q3, despite
significant shifts in final payloads throughout the quarter and vs. Q2.




Figure 1: Indexed relative volume of malicious messages with attachment-based vs. URL-delivered payloads,
Q3 2019
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 5 of 19




Figure 2: Indexed relative volume of malicious messages with attachment-based vs. URL-delivered payloads,
Q2 and Q3 2019

Figure 3 shows the overall distribution of message volumes by malware family in Q3. With Emotet — by far
the largest contributor we track to the botnet family — absent for the first ten weeks of Q3, banking Trojans
and remote access Trojans (RATs) became the dominant payloads, making up 61% of all malicious payloads
collectively.
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 6 of 19




Figure 3: Relative message volumes associated with the top malware families in Q3 2019

The shift in payloads from Q2, when Emotet remained active for the first two months of the quarter, is
illustrated in Figure 4. Banking Trojans, RATs, downloaders, and keyloggers all increased relative to overall
malicious message volumes; bankers and RATs also increased in terms of absolute message volumes,
despite an overall decrease in malicious messages for the quarter, driven by a small number of prolific actors.
In general, though, actors continue to focus on distributing versatile malware designed to reside undetected
on compromised machines to collect credentials, conduct reconnaissance, move laterally on networks, and
enable at-will distribution of secondary payloads.
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 7 of 19




Figure 4: Quarter-over-quarter comparisons of malicious message volume by malware family

As we have seen in recent quarters, ransomware was virtually absent in Q3, although overall volumes of
messages with ransomware as the primary payload increased slightly over Q2, driven primarily by small
Troldesh and Sodinokibi campaigns throughout the quarter. While specific credential stealer activity
decreased, RATs and banking Trojans are increasingly used to steal a range of credentials, with threat actors
continuing to deploy robust, modular tools instead of more specialized malware.


Bankers and RATs ﬁll the gap before Emotet returns
Key stat: Overall volumes of banking Trojans and RATs increased by 18%
and 55%, respectively vs. Q2 volumes, despite an overall decrease in
malicious message volume.
Although the overall volume of malicious messages decreased in Q3 by 39% - largely as a result of the
absence of Emotet’s consistent high-volume campaigns - both relative and absolute volumes of banking
Trojans and RATs increased, to some extent filling the gap left by Emotet’s absence for most of the quarter.
As shown in Figure 4, the relative volume of banking Trojans increased by 21 percentage points relative to
other malware families in Q3. RAT volumes increased 9 percentage points vs. Q2. These increases are not
simply artifacts of lower overall volumes, however: Actual banking Trojan volumes increased 18% and RAT
volumes increased 55% over observed volumes in Q2.
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 8 of 19
While many actors distributed banking Trojans in Q3, two, in particular, drove volumes with large Ursnif
campaigns (actors we track as TA556 and TA544); others consistently distributed The Trick (also known as
Trickbot) and an actor we track as TA516 frequently distributed IcedID throughout the quarter. As shown in
Figure 5, these three strains made up 83% of banking Trojan payloads in Q3.




Figure 5: Relative banking Trojan volumes distributed via email in Q3

Similarly, a growing number of actors regularly distribute RATs, but TA505 led with large FlawedAmmy and
FlawedGrace campaigns, accounting for 75% of all RAT payloads in Q3 (Figure 6).
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 9 of 19




Figure 6: Relative RAT volumes distributed via email in Q3


Emotet roars back in September
Key Stat: Since its return in September, Emotet volumes were sufﬁcient
to make up almost 12% of all malicious email samples for Q3 2019.
Between mid-2017, and May 1, 2019, a highly prolific actor we track as “TA542” launched hundreds of
increasingly large malicious campaigns distributing the Emotet botnet. Eventually, these campaigns targeted
every major geography (North and South America, Western Europe, Asia, and the Middle East) and
collectively distributed tens of millions of messages across all industries.

After consistent distribution for the better part of two years and ongoing evolution from a banking Trojan to a
robust modular botnet, the malware appeared to be on hiatus throughout the summer of 2019. However, the
botnet re-awakened in September and has now fully resumed campaigns in all global geographies through
the end of Q3.
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 10 of 19




Figure 7: Weekly breakdown of malware message volumes as a percent of total messages comparing Emotet
with all other active families for Q3 2019

When campaigns by TA542 resumed on September 16, they generally followed the same model we observed
historically: geographically-targeted emails with local-language lures and brands, often financial in theme, and
using malicious document attachments or links to similar documents, which, when users enabled macros,
installed Emotet.

Within the remaining weeks of Q3, TA542 delivered millions of messages with URLs or attachments leading
to infection with Emotet. Volumes were such that Emotet alone made up almost 12% of malicious email
samples.

In the third quarter of 2019, the most significant changes in Tactics, Techniques, and Procedures (TTPs)
included the addition of new target countries (Italy, Spain, Japan, Hong Kong, and Singapore). Long-standing
targets such as the United States, Canada, the United Kingdom, Germany, and Australia, among others
continue to be affected.

Notably, the group used a news-related “Snowden” email lure in a campaign on September 23, hearkening to
the actor’s much more common practice in 2018 of using seasonal and topically-themed email lures. This
practice gave way in 2019 to reliance on email lures with more generic financial themes.
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 11 of 19




Figure 8: English-language email targeting US and UK organizations with an attachment that, when opened,
will prompt the recipient to execute Visual Basic/Microsoft Word macros that will download Emotet




Figure 9: French-language email targeting French and Swiss customers with an attachment that, when
opened, will prompt the recipient to execute Visual Basic/Microsoft Word macros that will download Emotet.
We also observed local-language, geo-targeted emails in German, Castilian Spanish, and more attempting to
install Emotet.
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 12 of 19
Although Emotet has its own banking module, TA542 continues to use its downloader module to load third-
party malware, as well as additional modules for spamming, credential stealing, network spreading, and email
harvesting. This behavior following the hiatus mirrors behavior observed beginning in mid-2018 when the
actor stopped using Emotet’s banking capabilities and focused on other functions of the botnet, continuing to
operate what appears to be a malware-as-a-service operation.


Sextortion Campaigns leverage the Human Factor and
highlight new malware behavior
Key Stat: Sextortion remained widespread in Q3, with the appearance of
malware that could potentially provide actual evidence of adult activity
for threat actors instead of strictly relying on social engineering and
related scams.
In the third quarter of 2019, Proofpoint researchers observed continued widespread instances of traditional
sextortion via social engineering methods as well as malware campaigns (as we saw with recent PsiXBot
activity) with the potential to feed sextortion scams with actual video, locally stolen credentials, and more to
increase the likelihood of recipients making the requested blackmail payments.

In many campaigns, such as those sent September 7 through 14, a user is sent an attachment (usually a
PDF) requesting payment by Bitcoin to avoid video and keylogger evidence of potentially embarrassing online
activity being sent to the recipient’s email and social media contact list.
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 13 of 19




Figure 10: Sample email attachment requesting Bitcoin payment by a sextortion social engineering actor.

Noteworthy campaigns were also sent via the Phorpiex botnet. Phorpiex sextortion campaigns in Q3 used
social engineering instead of actual evidence of questionable activity to trick recipients with a sextortion
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 14 of 19
scam. Subject lines in these emails include:

  • Can publish everything
  • Dirty video of you
  • I know everything
  • I recorded you
  • Pervert
  • Recorded you
  • Save yourself
  • Seen everything
  • Video of you
  • You better pay me
  • You got recorded
  • You pervert
  • Your chance
  • Your privacy




Figure 11: An example of a malicious social engineering email sent by the Phorpiex spam agent.

In addition to traditional social engineering-based sextortion attacks, in the third quarter of 2019, Proofpoint
researchers observed malware with potentially much more sophisticated extortion capabilities. One malware,
PsiXBot, a remote access Trojan (RAT) installed via malicious email attachments and Windows exploit kits,
expanded its stealthy communication capabilities in September and raised the stakes for sextortion with the
addition of a new “PornModule”.
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 15 of 19
Similar to functionality observed recently in other malware campaigns, this malware module contains a
dictionary containing pornography-related keywords used to monitor open window titles. If a window matches
the text, it will begin to record audio and video on the infected machine. Once recorded, the video is saved
with a ".avi" extension and is sent to the command and control server, and then (presumably) used for
extortion purposes.

This module appears incomplete and will likely be modified in future releases. We will continue to monitor this
activity both in PsiXBot and in the broader landscape.


Keitaro TDS breathes new life into RIG and Fallout exploit
kits
Key stat: Threat actors leveraged Keitaro TDS in millions of malvertising
impressions and URL-based malicious messages.
Recently, Proofpoint has observed several malicious email campaigns, as well as dedicated malvertising
campaigns, with links ultimately leading to a range of malware that leverage the Keitaro TDS and various
exploit kits (EKs) to evade detection. Traffic distribution systems (TDS) like Keitaro are software and service
packages that intelligently route web traffic, providing high degrees of flexibility and control for threat actors.
Keitaro is actually a legitimate service (https://keitaro[.]io) that can be used by online advertisers but is
frequently abused by malvertisers and others looking to segment web traffic for nefarious purposes.

When users click links to Keitaro sites in malicious emails, they may be redirected to:

   • Sites with malvertising, which lead to infection via exploit kit
   • Directly to hosted malicious files such as zipped VBS or JavaScript
   • Legitimate sites.

We also observed Keitaro appearing in collateral activity with users encountering malvertising and then being
directed to EKs via Keitaro.

Redirection is based on a number of factors including:

   • Browser version
   • Geographic location
   • OS/platform
   • Mobile carrier

Keitaro can be used to detect potential markers of research environments and sandboxes, redirecting
browsers seamlessly to legitimate sites and thwarting automated detection of malicious redirection. Because
Keitaro also has many legitimate applications, it is frequently difficult or impossible to simply block traffic
through the service without generating excessive false positives, although organizations can consider this in
their own policies.

In August, Keitaro redirected users to either Fallout or RIG EK, often via malvertising, depending upon
geography and potential vulnerability, ultimately leading to potential infections with malware strains including:
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 16 of 19
  • AZORult (sometimes downloading ServHelper)
  • Predator the Thief downloading some CoinMiner
  • KPOT
  • SystemBC
  • Osiris
  • Chthonic
  • Vidar Stealer
  • Amadey downloading Danabot "40"
  • Amadey downloading Vidar
  • Gootkit
  • Onliner

We continue to proactively monitor Keitaro to improve immediate detection of abusive applications, rewriting
and condemning URLs in malicious email campaigns.


Domain Threats
Key Stat: 26% of fraudulent domains detected in Q3 used a secure
certiﬁcate.
With the rise in URL-based malicious messages, as well as ongoing use of web properties for a variety of
nefarious purposes, we regularly track suspicious and fraudulent domains across the web. For Q3, most
notably, the trend towards the disproportionately high implementation of secure certificates on fraudulent
websites continued, with over three times as many fraudulent sites using SSL certificates as observed on all
domains. Over 26% used an SSL certificate, up from 20% at last report in Q1. This contributes dramatically to
social engineering around these domains as users have been conditioned to look for the padlock icon as a
sign of security and safety as they browse.

Similarly, a far greater percentage of fraudulent websites resolve to an IP address and generate an HTTP
response, indicating that they are actively maintained and ready for use in malicious campaigns. This remains
in contrast to domains across the web that are often parked, forgotten, or simply registered without an
associated web presence. Lower implementation of MX records among fraudulent domains continues to
suggest that threat actors only create such records if they intend to use the domains for email-based attacks.

Type of suspicious       % resolving to an IP   % with an HTTP     % with MX records     % with an SSL
domain/web property      address                response                                 certificate


All domains              69.64%                 48.98%             42.32%                7.95%

Fraudulent domains       87.5%                  82.9%              27.29%                26.08%


Table 1: A comparison of fraudulent and legitimate domains by resolvable IP addresses, MX records, and
valid SSL certificates
 Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 17 of 19
Moreover, the top-level domains (TLDs) used with fraudulent sites continue to reflect their use in social
engineering, relying most heavily on .com. This remains the most common and trusted TLD on the broader
web, with widespread associations with legitimate web properties (Figure 10).




Figure 12: Top TLDs used for fraudulent domains


Proofpoint Recommendations
This report provides insight into the shifting threat landscape that can help inform an organization’s
cybersecurity strategy. Here are our top recommendations for how companies can protect their data,
customers, and brands in the coming months.

Assume users will click. Social engineering is increasingly the most popular way to launch email attacks
and criminals continue to find new ways to exploit the human factor. Leverage a solution that identifies and
quarantines both inbound email threats targeting employees and outbound threats targeting customers before
they reach the inbox.

Deploy robust layered defenses. Threats range from high-volume malware to highly-targeted, low volume
business email compromise scams that often have no payload at all and are thus difficult to detect. Network
and web-based threats may also affect users, while impostor threats require scalable solutions that defend
against a variety of identity deception techniques and should, where possible, include full implementation of
DMARC.

Protect your brand reputation and customers. Fight attacks targeting your customers over social media,
email, and mobile — especially fraudulent accounts that piggyback on your brand. Look for a comprehensive
domain fraud solution that scans the web and reports fraudulent and suspicious activity.
  Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 18 of 19
Partner with a threat intelligence vendor. Smaller, more targeted attacks call for sophisticated threat
intelligence. Leverage a solution that combines static and dynamic techniques to detect new attack tools,
tactics, and targets — and then learns from them.




About                                                  Threat Center


Overview                                               Latest Threat Report
Why Proofpoint                                         Human Factor Report
Careers                                                Threat Glossary
Leadership Team                                        Threat Blog
News Center                                            Daily Ruleset
Investors Center



Products                                                Resources


Email Protection                                        Whitepapers
Advanced Threat Protection                              Webinars
Security Awareness Training                             Datasheets
Cloud Security                                          Events
Archive & Compliance                                    Customer Stories
Information Protection                                  Blog
Digital Risk Protection                                 Free Trial
Product Bundles
Nexus Platform




Connect                                                 Support
+1-408-517-4710                                         Support Login
Contact Us                                              Support Services
Ofﬁce Locations                                         IP Address Blocked?
Request a Demo
Case 0:20-cv-60416-RS Document 24-14 Entered on FLSD Docket 05/21/2020 Page 19 of 19
                                    
© 2020. All rights reserved.

Terms and conditions

Privacy Policy

Sitemap
